Title: From Tench Tilghman to Timothy Pickering, 5 September 1782
From: Tilghman, Tench
To: Pickering, Timothy


                  Dear Sir
                     
                     Head Quarters 5th Sept. 1782
                  
                  Upon a presumption that the Hospital at New Windsor will be continued there the ensuing Winter, His Excellency desires you will take measures for having the Buildings put in proper repair and for laying in a stock of Fire wood.  I am yr most obt and hble servt
                  
                     T. Tilghman A.D.C.
                  
               